DETAILED ACTION
It is noted that this application is being filed Pro Se (without the assistance of a patent attorney or agent). Pro Se Assistance is a current pilot program at the USPTO which offers customer service to Applicants filing patent applications without legal representation. While an Applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice. The Office cannot aid in selecting an attorney or agent. A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/. Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop:
OED, Director of the U.S. Patent and Trademark Office 
P.O. Box 1450Alexandria, VA 22313-1450. 

To assist Applicants in making informed decisions, Pro Se Assistance can provide assistance in helping Applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publically available educational resources.

The USPTO recognizes that Applicant is representing him or herself before the USPTO as a “Pro Se Inventor.” Applicant is encouraged to speak directly to the Examiner whose contact information will be given at the end of this office action for any help or assistance needed during prosecution of the application. 
[TextBox: Immediately below this paragraph is a rejection of the claims based on previously published patent documents or other publications (known as “prior art”). 
It is the policy of the USPTO to not provide copies of U.S. Patents or U.S. Published Applications. It is strongly recommended that Applicant review any of these documents that may have been applied. The documents can be found using the information identifying them on the attached 892 form. Applicant may retrieve these documents using the search tools found at the USPTO website: https://www.uspto.gov/patents-application-process/search-patents#heading-1.
Many other online search engines also provide patent document search capabilities. ]
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avanto Clip On Running Light Pro (Amazon.com website, hereafter, “Avanto”).
With respect to claim 1, Avanto discloses a lamp, comprising:
a. a LED light source (as indicated in the title of the product); 
b. a lamp body having a power source (“3h battery,” pg. 1 of Avanto) mounted therein (as shown in the image on pg. 1 of Avanto), the lamp body  being a generally rectangular body having a top surface, a pair of opposing side surfaces, and a front surface (as shown in the image of pg. 1 of Avanto); 
c. a LED light source coupled to the lamp body 1 and connectable to the power source, wherein the LED light source is positioned so that the illumination is exposed on the front surface of the lamp body (as shown in the image on pg. 1 of Avanto); 
d. a power switch button mounted to the side surface of the lamp body, as shown below in the image taken from pg. 1 of Avanto:
[AltContent: textbox (strap attachment member)][AltContent: ][AltContent: textbox (power switch button)][AltContent: ]
    PNG
    media_image1.png
    732
    872
    media_image1.png
    Greyscale

the switch for controlling an electrical connection between the LED light source and the power source; and, 
e. a strap attachment member for securing the lamp body to a backpack shoulder strap or other wearable webbing (as indicated above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Avanto Clip On Running Light Pro (Amazon.com website, hereafter, “Avanto”), as applied to claim 1 above, and further in view of Schessel (US 2016/0360871).
With respect to claim 2, Avanto discloses the claimed lamp except for the strap attachment clamp lock bracket and it is not clear if Avanto discloses a strap attachment back panel. Avanto discloses that the strap attachment member includes a strap attachment hinge and a strap attachment clamp panel as indicated below in the image taken from pg. 1 of Avanto:
[AltContent: textbox (strap attachment clamp panel)][AltContent: textbox (strap attachment hinge)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    732
    872
    media_image1.png
    Greyscale

Schessel discloses a strap attachment member including a strap attachment back panel 16, a strap attachment hinge 22, a strap attachment clamp panel 14 and a strap attachment clamp lock bracket 30,24 (as shown in Fig. 1B of Schessel). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Schessel with the lamp disclosed by Avanto for the advantage of more securely attaching the lamp to a strap or belt.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Avanto Clip On Running Light Pro (Amazon.com website, hereafter, “Avanto”) in view of Schessel (US 2016/0360871), as applied to claim 2 above, and further in view of Sharrah et al. (US 2013/0301242).
With respect to claim 3, Avanto in view of Schessel disclose the claimed lamp except for the multiple slots through the strap attachment clamp panel. However, Sharrah et al. teaches a lamp with a strap attachment clamp panel 40 with multiple slots 420 that are capable of having webbing fed through the multiple slots and around a backpack shoulder strap, clamping the strap attachment clamp panel over the webbing to secure the strap attachment to a backpack shoulder strap. 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Sharrah et al. with the lamp disclosed by Avanto in view of Schessel for the advantage of providing a more secure attachment to a strap member. 
	
	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Avanto Clip On Running Light Pro (Amazon.com website, hereafter, “Avanto”), as applied to claim 1 above, and further in view of Watson et al. (US 2015/0146416).
With respect to claim 4, Avanto discloses the claimed lamp except for the glare shield and it is not clear if Avanto discloses an optical lens or a LED light source external housing. However, Watson et al. teaches a lamp including a LED light source 26A-26C, an optical lens 19 mounted over the LED light source facing the front of the lamp body, with the optical lens 19 held in place with a LED light source external housing 61 (Watson et al., paragraph [0061]) 
with a glare shield 29 surrounding the outer edges of the optical lens 19 (Watson et al., paragraph [0020]). 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Watson et al. with the lamp disclosed by Avanto for the advantage of preventing glare when looking at the lamp. 

	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Avanto Clip On Running Light Pro (Amazon.com website, hereafter, “Avanto”) in view of Watson et al. (US 2015/0146416), as applied to claim 4 above, and further in view of Sharrah et al. (US 2012/0033414).
With respect to claim 5, Avanto in view of Watson et al. disclose the claimed lamp except for the two AAA or AA batteries. Avanto discloses a rechargeable battery/batteries but does not specify what type of batteries are used. However Sharrah et al. teaches a lamp including at least two AA or AAA batteries 310’ (Sharrah et al., paragraph [0060]). Fig. 9A of Sharrah et al. shows that the LED light source 230 and optical lens 214 (lens not shown in Fig. 9A but shown in Fig. 5) would be located between the outer most two batteries 310’. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Sharrah et al. with the lamp disclosed by Avanto in view of Watson et al. because AA and AAA batteries are readily available and therefore easy to obtain and replace in the lamp. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Avanto Clip On Running Light Pro (Amazon.com website, hereafter, “Avanto”), as applied to claim 1 above, and further in view of Sharrah et al. (US 2013/0301242).
With respect to claim 6, Avanto discloses the claimed lamp except for the lamp body being able to pivot up and down from a hinge on f the strap attachment. However, Sharrah et al. teach a lamp 10 with a strap attachment member 410 wherein the lamp body can pivot up and down from a hinge 322,430,432 on the strap attachment member 410 (Sharrah et al., paragraph [0033]; Figs. 2B and 3). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Sharrah et al. with the lamp disclosed by Avanto for the advantage of precisely aiming the light in a desired direction. 


[TextBox: The below sections deal with clarity issues regarding the claims, specification, and/or drawings. ]
	
Claim Objections
Claims 4 and 6 are objected to because of the following informalities:  
In claim 4, line 2, “with a with” appears to be an editorial error. This objection could be overcome by deleting “a with.”   
In claim 6, line 2, “the strap attachment” has no antecedent basis in the claims. This means that Applicant has referred to a structure using “the” or “said” without first introducing the structure as being part of the claim. Claims are written starting from a blank slate regardless of what has been disclosed in the written description portion of the application. Thus if a structure such as “a strap attachment” exists in the claim, Applicant must first recite in the claims that there is “a strap attachment” before referring to “the strap attachment” or “said strap attachment.” Previously, in claim 1, Applicant has recited “a strap attachment member.” This objection could be overcome by adding the term --member-- after “the strap attachment” in claim 6. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 6, “a LED light source” appears to be a double recitation of that which was already recited in line 2 of claim 1. This rejection could be overcome by replacing “a LED light source” in line 6 with --the LED light source.--
In claim 1, line 9, Applicant refers to “the side surface.” However, previously, Applicant has recited “a pair of opposing side surfaces.” Thus it is not clear which side surface Applicant is referring to. 
Claims 2-6 have a different preamble than claim 1, thus rendering the scope of the claims unclear. That is, claim 1 is directed to a lamp. However, claims 2-3 are directed to “the strap attachment member” and claim 4 is directed to the LED light source.” Claims 5-6 are directed to “the lamp body.” All the claims should be directed to the same invention as recited in claim 1, i.e. “A lamp.” 
In claim 3, “the strap attachment clamp panel” lacks antecedent basis in the claims. In claim 2, “said body” has no antecedent basis in the claims. In this case, it is noted that Applicant has recited “the strap attachment clamp panel” in claim 2. However, claim 3 depends from claim 1. For purposes of expediting examination, claim 3 will be interpreted as if it depended from claim 2. 
In claim 5, line 2, “the . . . optical lens” has no antecedent basis in the claims. The optical lens was introduced in claim 4. Thus in order to expedite examination, claim 5 will be interpreted as if it depended from claim 4. 
	
	
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Biolite, Claymore Cap On, Lune Fire 250 and CN 106870987 are cited to show other examples of lamps with LED light sources that have a strap attachment member.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
In order to become more familiar with what constitutes a proper reply to this Office action, Applicant may view a sample response found at: 
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf


	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        February 17, 2021